DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 06/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam, III et al. (US 9,865,721 B1, hereinafter Beam)
With regards to claim 1, Beam discloses a two-, three-, or four-component compound semiconductor (AlGaN layer 14C of GaN layer 16) containing nitrogen and one element selected from the group consisting of B, Al, Ga and In, which are group 13 elements, (AlGaN layer comprises Ga) wherein a combination of two property values of electron concentration and resistivity fulfills numerical value conditions enclosed by four points represented by:
(a) the electron concentration of 1.8 x 1020 cm-3 and the resistivity of 0.25 x 10-3 Q-cm, 
(b) the electron concentration of 3.6 x 1020 cm-3 and the resistivity of 0.25 x 10-3 Q-cm, 
(c) the electron concentration of 6 x 1020 cm-3 and the resistivity of 0.15 x 10-3 Q-cm, (Col. 3, ll. 60 – Col. 4, ll. 12: “the n-type GaN layer 16 has a resistivity that is in the range of 100 micro-ohms cm (μΩcm) to 300 μΩcm…. In other embodiments of the HEMT device 10, the n-type GaN layer 16 has a Hall carrier concentration in the range of 4×10.sup.20 cm.sup.−3 and 9×10.sup.20 cm.sup.−3.” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and 
(d) the electron concentration of 3 x 1020 cm-3 and the resistivity of 0.15 x 10-3 Q-cm.  

With regards to claim 2, Beam teaches the compound semiconductor according to claim 1, wherein the resistivity is 0.190 x 10-3 Q-cm or lower.  (Col. 3, ll. 60 – Col. 4, ll. 12: “the n-type GaN layer 16 has a resistivity that is in the range of 100 micro-ohms cm (μΩcm) to 300 μΩcm….” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 3, Beam teaches the compound semiconductor according to claim 1, further containing Si.  (Col. 3 ll. 60 – Col. 4, ll. 12: “The n-type GaN layer 16 is co-doped with both silicon (Si) and germanium (Ge).”)

With regards to claim 4, Beam teaches the compound semiconductor according to claim 1, wherein the compound semiconductor has an RMS value, obtained by a surface roughness measurement by an AFM, of 1.5 nm or less.  (Col. 4, ll. 12-35: “A root mean square (RMS) surface roughness that is no greater than 2 nm for a contact surface of the n-type GaN layer…” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) 

With regards to claim 5, Beam teaches the compound semiconductor according to claim 1, wherein the compound semiconductor has an n-type conductivity and an electron mobility of 80 cm2/(V-s) or higher.  (Col. 4, ll. 5-12: “In another embodiment, the n-type GaN layer 16 also has a Hall mobility that is finite and greater than 50 cm.sup.2/Vsec.” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 6, Beam teaches the compound semiconductor according to claim 1 , wherein the compound semiconductor has an n-type conductivity and an electron mobility of 130 cm2/(V-s) or lower.  d greater than 50 cm.sup.2/Vsec.” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 7, Beam teaches the compound semiconductor according to claim 1 , wherein the compound semiconductor contains Ga and N as main components.  (AlGaN layer 14C)

With regards to claim 8, Beam teaches the compound semiconductor according to claim 1 , wherein the compound semiconductor contains Ga as the group 13 element and further contains Al and/or In.  (AlGaN layer 14C)

With regards to claim 9, Beam teaches the compound semiconductor according to claim 1, wherein the compound semiconductor contains Ge.  (Col. 3 ll. 60 – Col. 4, ll. 12: “The n-type GaN layer 16 is co-doped with both silicon (Si) and germanium (Ge).”)

With regards to claim 10, Beam teaches a contact structure, (FIG. 1) comprising a conductive portion containing the compound semiconductor according to claim 1,  and an electrode (at least metal layers 26, 28, and 30) connected with each other.  

With regards to claim 11, Beam teaches a semiconductor device, (FIG. 1, GaN device) comprising the contact structure according to claim 10.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam, III et al. (US 9,865,721 B1, hereinafter Beam), as applied to claim 1, and further in view of Wang et al. (US 2011/0108796 A1, hereinafter Wang)
With regards to claim 12, Beam teaches the device having the compound semiconductor of claim 1.  
However, Beam does not explicitly teach a transparent electrode.
Wang teaches using a transparent electrode with a GaN device (Abstract: “The method further includes forming a transparent conducting layer atop the GaN multilayer structure, and adding a p-contact to the transparent conducting layer and a n-contact to the n-GaN layer.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Beam to have the transparent electrode of Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the addition of transparent electrodes allows “The resultant GaN LEDs [to] have enhanced output power, lower turn-on voltage and reduced series resistance.” (See Wang Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812